

	

		II

		109th CONGRESS

		1st Session

		S. 991

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Kennedy (for

			 himself, Mr. Durbin,

			 Mr. Harkin, and Mr. Akaka) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Health, Education, Labor, and Pensions

		

		A BILL

		To amend title I of the Employee Retirement Income

		  Security Act of 1974 to limit the availability of benefits under an employer’s

		  nonqualified deferred compensation plans in the event that any of the

		  employer’s defined benefit pension plans are subjected to a distress or PBGC

		  termination in connection with bankruptcy reorganization or a conversion to a

		  cash balance plan, to provide appropriate funding restrictions in connection

		  with the maintenance of nonqualified deferred compensation plans, and to

		  provide for appropriate disclosure with respect to nonqualified deferred

		  compensation plans.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Pension Fairness and Full

			 Disclosure Act of 2005.

			(b)Table of

			 contentsThe table of contents is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings and purpose.

					Title I—Fairness in plan terminations and conversions

					Sec. 101. Termination fairness standard for nonqualified

				deferred compensation plans in connection with pension plan terminations based

				on bankruptcy reorganization or in connection with conversions to cash balance

				plans.

					Sec. 102. Penalty on funding nonqualified deferred compensation

				plans in the event of a pension plan termination based on bankruptcy

				reorganization or a conversion of a pension plan to a cash balance

				plan.

					Title II—Fairness in funding

					Sec. 201. Treatment under ERISA of employers that fund

				nonqualified deferred compensation plans while maintaining underfunded defined

				benefit plans.

					Sec. 202. Penalty on funding nonqualified deferred compensation

				plans while maintaining underfunded defined benefit plans.

					Title III—Fairness in disclosure

					Sec. 301. Disclosure with respect to benefits under

				nonqualified deferred compensation plans.

				

			2.Findings and

			 purpose

			(a)FindingsThe

			 Congress finds as follows:

				(1)The pension system sponsored by private

			 employers is in a weakened state due to industry-wide crises, changing market

			 forces, and the pressures of globalization.

				(2)Employers increasingly are terminating or

			 reducing the benefits provided under traditional defined benefit pension

			 plans.

				(3)More than 44,000,000 workers, retirees, and

			 their families depend on defined benefit pension plans as a critical component

			 of their retirement security in addition to Social Security.

				(4)Many defined benefit pension plans are

			 underfunded and the Pension Benefit Guaranty Corporation, the agency that

			 insures traditional pensions, has also gone into deficit.

				(5)Congress in enacting the Employee

			 Retirement Income Security Act of 1974 intended employers to adequately fund

			 their pension plans and did not intend for the Pension Benefit Guaranty

			 Corporation to be used as a means for restructuring companies to escape their

			 unfunded pension liabilities, or circumvent collective bargaining

			 obligations.

				(6)Cash balance pension plans often reduce

			 traditional defined benefit pension obligations and adequate standards do not

			 exist to adequately protect the pensions of pension plan participants,

			 particularly older participants.

				(7)Corporate executives often preserve or

			 enhance executive pension and other benefits at the same time the benefits of

			 non-highly paid employees are reduced.

				(b)PurposeIt is the purpose of this Act to better

			 protect the retirement benefits afforded to workers and retirees by protecting

			 the solvency of the Pension Benefit Guaranty Corporation and ensuring equitable

			 treatment of corporate executives as compared to treatment provided to other

			 employees when restructuring employers shift unfunded pension liabilities onto

			 the Pension Benefit Guaranty Corporation or convert to cash balance pension

			 plans without adequately protecting the retirement security of older

			 workers.

			IFairness in plan

			 terminations and conversions

			101.Termination

			 fairness standard for nonqualified deferred compensation plans in connection

			 with pension plan terminations based on bankruptcy reorganization or in

			 connection with conversions to cash balance plans

				(a)In

			 generalSection 206 of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1056) is amended by adding at the end the following

			 new subsection:

					

						(g)Termination

				fairness standard for nonqualified deferred compensation plans in connection

				with pension plan terminations based on bankruptcy reorganization or in

				connection with conversions to cash balance plans

							(1)In

				generalIn any case in which a corporation is a plan sponsor of a

				defined benefit plan with respect to which a plan amendment is adopted that has

				the effect of—

								(A)implementing a

				distress termination of the plan under section 4041(c) based on bankruptcy

				reorganization or a termination of the plan initiated by the Pension Benefit

				Guaranty Corporation under section 4042 based on bankruptcy reorganization, in

				any case in which the plan is not sufficient for guaranteed benefits (within

				the meaning of section 4041(d)(2)) as of the proposed termination date;

				or

								(B)converting such

				plan to a cash balance plan, in any case in which the amendment—

									(i)results in a

				significant reduction in the rate of future benefit accruals (within the

				meaning of section 204(h)(1)) of participants with at least 10 years of service

				under the plan; or

									(ii)does not provide

				for an election by affected participants with at least 10 years of service

				under the plan (and their beneficiaries) to retain coverage under the terms of

				the plan as in effect immediately prior to the amendment,

									any

				covered deferred compensation plan established or maintained by such plan

				sponsor after the date of the adoption of such plan amendment shall meet the

				termination fairness standard of this subsection with respect to such plan

				amendment.(2)Termination

				fairness standardA covered

				deferred compensation plan established or maintained by a plan sponsor

				described in paragraph (1) meets the termination fairness standard of this

				subsection with respect to a plan amendment described in paragraph (1) if,

				during the 5-year period beginning on the date of the adoption of such plan

				amendment—

								(A)no amount of

				deferred compensation accrues to a disqualified individual under the terms of

				such covered deferred compensation plan (irrespective of whether the accrual in

				deferred compensation is expressed in the form of a promise, a guarantee, or

				any other representation); and

								(B)in the case of a covered deferred

				compensation plan established during or after the 1-year period preceding the

				notice date (or any amendment to a covered deferred compensation plan if such

				amendment is adopted during or after such 1-year period), no distribution of

				accrued deferred compensation is made under such plan (or such amendment) to a

				disqualified individual.

								(3)DefinitionsFor

				purposes of this subsection—

								(A)Cash balance

				plan

									(i)In

				generalThe term cash balance plan means a defined

				benefit plan under which the accrued benefit is expressed to participants and

				beneficiaries as an amount other than an annual benefit commencing at normal

				retirement age.

									(ii)Regulations to

				include similar or other hybrid plansThe Secretary shall issue

				regulations which provide that a defined benefit plan (or any portion of such a

				plan) which has an effect similar to a plan described in clause (i) shall be

				treated as a cash balance plan. Such regulations may provide that if a plan

				sponsor represents in communications to participants and beneficiaries that a

				plan amendment results in a plan being described in the preceding sentence,

				such plan shall be treated as a cash balance plan.

									(B)Notice

				dateThe term notice date means, with respect to an

				amendment described in paragraph (1)—

									(i)in

				the case of a distress termination under section 4041(c), the date of the

				advance notice of intent to terminate provided pursuant to section

				4041(a)(2);

									(ii)in the case of a

				termination initiated by the Pension Benefit Guaranty Corporation under section

				4042, the date of the application to the court under section 4042(c);

				and

									(iii)in the case of a

				conversion to a cash balance plan, the date of the adoption of the

				amendment.

									(C)Covered deferred

				compensation plan

									(i)In

				generalThe term covered deferred compensation plan

				means any plan providing for the deferral of compensation of a disqualified

				individual, whether or not—

										(I)compensation of

				the disqualified individual which is deferred under such plan is subject to

				substantial risk of forfeiture;

										(II)the disqualified

				individual’s rights to the compensation deferred under the plan are no greater

				than the rights of a general creditor of the plan sponsor;

										(III)all amounts set

				aside (directly or indirectly) for purposes of paying the deferred compensation

				(including income), and all income attributable to such amounts, remain (until

				made available to the disqualified individual or other beneficiary) solely the

				property of the plan sponsor (without being restricted to the provision of

				benefits under the plan);

										(IV)the amounts

				referred to in subclause (III) are available to satisfy the claims of the plan

				sponsor’s general creditors at all times (not merely after bankruptcy or

				insolvency); and

										(V)some or all of the

				compensation of the disqualified individual which is deferred under such plan

				is guaranteed by an insurance company, insurance service, or other similar

				organization.

										(ii)Exception for

				qualified plansSuch term shall not include a plan that

				is—

										(I)described in

				section 219(g)(5)(A) of the Internal Revenue Code of 1986; or

										(II)an eligible

				deferred compensation plan (as defined in section 457(b) of such Code) of an

				eligible employer described in section 457(e)(1)(A) of such Code.

										(iii)Plan includes

				arrangements, etcFor purposes of this subparagraph, the term

				plan includes any agreement or arrangement.

									(D)Disqualified

				individualThe term disqualified individual means a

				director or executive officer of the plan sponsor.

								(E)Termination

				based on bankruptcy reorganizationA termination of a plan which is a distress

				termination under section 4041(c) or a termination instituted by the Pension

				Benefit Guaranty Corporation under section 4042 shall be treated as based on

				bankruptcy reorganization if such termination is based in whole or in part on

				the filing, by or against any person who is a contributing sponsor of such plan

				or a member of such sponsor’s controlled group, of a petition seeking

				reorganization in a case under title 11, United States Code, or under any

				similar law of a State or political subdivision of a State (or such a case in

				which liquidation is sought has been converted to a case in which

				reorganization is sought).

								(F)Title IV

				terminologyAny term used in this subsection which is defined in

				section 4001(a) shall have the meaning provided such term in section

				4001(a).

								(4)Special

				rules

								(A)Coordinated

				benefitsIf the benefits of 2 or more defined benefit plans

				established or maintained by an employer are coordinated in such a manner as to

				have the effect of the adoption of an amendment described in paragraph (1), the

				sponsor of the defined benefit plan or plans providing for such coordination

				shall be treated as having adopted such a plan amendment as of the date such

				coordination begins.

								(B)Multiple

				amendmentsThe Secretary shall issue regulations to prevent the

				avoidance of the purposes of this subsection through the use of 2 or more plan

				amendments rather than a single amendment.

								(C)Controlled groups,

				etcFor purposes of this subsection, all persons treated as a

				single employer under subsection (b), (c), (m), or (o) of section 414 of the

				Internal Revenue Code of 1986 shall be treated as 1 employer.

								(D)Treatment of

				earningsReferences to deferred compensation shall be treated as

				including references to income attributable to such compensation or such

				income.

								(5)Waiver

								(A)In

				generalIn the case of any plan amendment having the effect of a

				termination described in paragraph (1)(A), the Secretary may waive the

				application of any requirement of the termination fairness standard of section

				paragraph (2) with respect to any disqualified individual who first commences

				service for the plan sponsor after the notice date with respect to such plan

				amendment. The Secretary may grant any such waiver in the case of any such plan

				amendment with respect to any such disqualified individual only after

				consultation with the Pension Benefit Guaranty Corporation.

								(B)Requirements

				for waiverA waiver may be granted under subparagraph (A)

				only—

									(i)upon the filing

				with the Secretary by the plan sponsor of an application for such waiver, in

				such form and manner as shall be prescribed in regulations of the

				Secretary;

									(ii)upon a showing,

				to the satisfaction of the Secretary, that such waiver is a business necessity

				for the plan sponsor, as determined under such regulations, and is in the

				interest of plan participants and beneficiaries, as determined under such

				regulations; and

									(iii)after the

				participants, in such form and manner as shall be provided in such regulations,

				have been notified of the filing of the application for the waiver and have

				been provided a reasonable opportunity to provide in advance comments to the

				Secretary regarding the proposed waiver.

									(6)Effect of waiver

				granted by SecretaryTo the extent that any requirement of the

				termination fairness standard of this section is waived by the Secretary with

				respect to any disqualified individual under paragraph (5) in the case of any

				plan amendment having the effect of a termination described in paragraph

				(1)(A), such requirement under the termination fairness standard of paragraph

				(2) shall not apply with respect to such individual in the case of such plan

				amendment.

							.

				(b)Effective

			 dateThe amendment made by this section shall apply to—

					(1)plan amendments

			 adopted on or after May 10, 2005; and

					(2)plan amendments

			 adopted before such date implementing a plan termination as described in

			 section 206(g)(1) of the Employee Retirement Income Security Act of 1974 (as

			 added by this section) based on a bankruptcy reorganization in a case under

			 title 11 of the United States Code (or under any similar law of a State or a

			 political subdivision of a State) pending on such date.

					102.Penalty on

			 funding nonqualified deferred compensation plans in the event of a pension plan

			 termination based on bankruptcy reorganization or a conversion of a pension

			 plan to a cash balance plan

				(a)In

			 generalSection 502 of the Employee Retirement Income Security

			 Act of 1974 (29 U.S.C. 1132) is amended—

					(1)in subsection

			 (a)—

						(A)in paragraph (8),

			 by striking ; or and inserting a semicolon;

						(B)in paragraph (9),

			 by striking the period and inserting ; or; and

						(C)by adding at the

			 end the following:

							

								(10)by a fiduciary

				of a defined benefit plan described in section 206(g) to enjoin any act or

				practice that violates such section and to obtain relief described under

				subsection (c)(8).

								;

				and

						(2)in subsection

			 (c), by—

						(A)redesignating

			 paragraph (8) as paragraph (9); and

						(B)inserting after

			 paragraph (7) the following:

							

								(8)In an action

				pursuant to subsection (a)(10), if the court finds a violation of section

				206(g), the court shall order the plan sponsor to pay to the defined benefit

				plan an amount equal to the amount of the accrual described in section

				206(g)(2)(A) comprising the failure or the amount of the distribution described

				in section 206(g)(2)(B) comprising the failure, whichever is

				applicable.

								.

						(b)Effective

			 dateThe amendments made by this section shall apply to—

					(1)plan amendments

			 adopted on or after May 10, 2005; and

					(2)plan amendments

			 adopted before such date implementing a plan termination as described in

			 section 206(g)(1) of the Employee Retirement Income Security Act of 1974 (as

			 added by this section) based on a bankruptcy reorganization in a case under

			 title 11 of the United States Code (or under any similar law of a State or a

			 political subdivision of a State) pending on such date.

					IIFairness in

			 funding

			201.Prohibition under

			 ERISA against funding nonqualified deferred compensation plans while

			 maintaining underfunded defined benefit plans

				(a)In

			 generalPart 3 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 is amended—

					(1)by redesignating

			 section 308 as section 309; and

					(2)by inserting after

			 section 307 the following new section:

						

							308.Funding

				requirements with respect to underfunded single-employer defined benefit plan

				violated by funding of covered deferred compensation plan

								(a)In

				generalIn any case in which, as of the valuation date for any

				plan year of a defined benefit plan which is a single-employer plan, the funded

				current liability percentage of such plan is less than 75 percent, during the

				period beginning with such date and ending immediately before the valuation

				date for the following plan year—

									(1)the plan sponsor

				of such defined benefit plan (or any member of the plan sponsor’s controlled

				group) may not contribute to a covered deferred compensation plan maintained by

				the plan sponsor (or any such member); and

									(2)a disqualified

				individual may not accrue any amount of deferred compensation under the terms

				of any covered deferred compensation plan maintained by the plan sponsor of

				such defined benefit plan (or by any member of the plan sponsor’s controlled

				group), irrespective of whether the accrual in deferred compensation is

				expressed in the form of a promise, a guarantee, or any other

				representation.

									(b)Definitions;

				special ruleFor purposes of this section—

									(1)The term

				funded current liability percentage has the meaning provided in

				section 302(d)(8)(B).

									(2)The term

				covered deferred compensation plan has the meaning provided in

				section 206(g)(3)(C).

									(3)The term

				disqualified individual has the meaning provided in section

				206(g)(3)(D).

									(4)The term

				controlled group has the meaning provided in section

				302(c)(11)(B)(ii).

									(5)Any reference to

				deferred compensation shall be treated as including references to income

				attributable to such compensation or income.

									(c)Waiver

									(1)In

				generalThe Secretary may waive the application of any

				requirement with respect to any contribution described in subsection (a)(1) or

				any accrual described in subsection (a)(2). The Secretary may grant such waiver

				only after consultation with the Pension Benefit Guaranty Corporation.

									(2)Requirements

				for waiverA waiver may be granted under paragraph (1)

				only—

										(A)upon the filing

				with the Secretary by the plan sponsor of an application for such waiver, in

				such form and manner as shall be prescribed in regulations of the

				Secretary;

										(B)upon a showing,

				to the satisfaction of the Secretary, that such waiver is a business necessity

				for the plan sponsor, as determined under such regulations, and is in the

				interest of plan participants and beneficiaries, as determined under such

				regulations; and

										(C)after the

				participants, in such form and manner as shall be provided in such regulations,

				have been notified of the filing of the application for the waiver and have

				been provided a reasonable opportunity to provide in advance comments to the

				Secretary regarding the proposed waiver.

										(d)Effect of

				waiverTo the extent that a waiver is granted by the Secretary

				under subsection (c) with respect to any contribution described in subsection

				(a)(1) or any accrual described in subsection (a)(2), the requirements of

				subsection (a) shall not apply with respect to such contribution or

				accrual.

								.

					(b)Clerical

			 amendmentThe table of contents in section 1 of such Act is

			 amended by striking the item relating to section 308 and inserting the

			 following new items:

					

						

							Sec. 308. Funding requirements with respect to underfunded

				single-employer defined benefit plan violated by funding of covered deferred

				compensation plan.

							Sec. 309. Effective

				dates.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply with respect

			 to plan years beginning on or after January 1, 2006.

				202.Penalty on funding

			 nonqualified deferred compensation plans while maintaining underfunded defined

			 benefit plans

				(a)In

			 generalSubsection 502 of the Employee Retirement Income Security

			 Act of 1974 (29 U.S.C. 1132) is amended—

					(1)in subsection

			 (a)(10) (as added by section 101), by inserting or 308 after

			 206(g); and

					(2)in subsection (c)

			 (as amended by section 101), by amending paragraph (8) to read as

			 follows:

						

							(8)In an action

				pursuant to subsection (a)(10), if the court finds a violation—

								(A)of section

				206(g), the court shall order the plan sponsor to pay to the defined benefit

				plan an amount equal to the amount of the accrual described in section

				206(g)(2)(A) comprising the failure or the distribution described in section

				206(g)(2)(B) comprising the failure, whichever is applicable; and

								(B)of section 308,

				the court shall order the plan sponsor to pay to the defined benefit plan an

				amount equal to the amount of any deferred compensation accrued to a

				disqualified individual in violation of such

				section.

								.

					(b)Effective

			 dateThe amendments made by this section shall apply with respect

			 to plan years beginning on or after January 1, 2006.

				IIIFairness in

			 disclosure

			301.Disclosure with

			 respect to benefits under nonqualified deferred compensation plans

				(a)In

			 generalSection 101 of the

			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021) is

			 amended—

					(1)by redesignating

			 subsection (j) as subsection (k); and

					(2)by

			 inserting after subsection (i) the following new subsection:

						

							(j)Disclosure with

				respect to benefits under covered deferred compensation plans

								(1)In

				generalIn any case in which—

									(A)an amendment to a

				pension plan is adopted which has the effect of—

										(i)eliminating future

				benefit accruals under the plan;

										(ii)converting the

				plan to a cash balance plan in a case described in section 206(g)(1)(B);

										(iii)reducing the

				rate of future benefit accruals under the plan (in the case of a defined

				benefit plan); or

										(iv)reducing future

				employer contributions under the plan (in the case of a defined contribution

				plan); or

										(B)the plan

				administrator of a pension plan has filed under section 4041(a)(2) a notice of

				intent to terminate such plan in a distress termination under section 4041(c)

				based on bankruptcy reorganization or, in advance of filing such a notice, has

				filed a motion with the court in the proceedings relating to such bankruptcy

				reorganization seeking approval to commence proceedings for such a distress

				termination,

									the plan

				administrator shall provide to each plan participant and beneficiary a notice

				under this subsection with respect to each covered deferred compensation plan

				maintained by the plan sponsor of the pension plan (and each member of the plan

				sponsor’s controlled group).(2)NoticeA

				notice required under this subsection with respect to a covered deferred

				compensation plan shall set forth, in language calculated to be understood by

				the average pension plan participant—

									(A)a complete summary

				description of the terms of the covered deferred compensation plan;

									(B)the actuarial

				present value of the benefit liabilities of the covered deferred compensation

				plan, as of the most recent valuation date of such plan;

									(C)any additional

				cost to the plan sponsor (or to the member of the plan sponsor’s controlled

				group), for the preceding plan year of such plan, of maintaining such covered

				deferred compensation plan, including tax expenditures attributable to the

				maintenance of such plan (or, if not known on the date of the notice, a

				reasonable estimation thereof); and

									(D)in any case

				described in paragraph (1)(B)—

										(i)a

				statement that the notice of intent to terminate or motion has been filed;

				and

										(ii)a

				statement of the extent to which the actuarial present value of benefit

				liabilities of the pension plan referred to in paragraph (1)(B) is expected to

				be reduced by reason of the termination.

										(3)Timing of

				noticeA notice under this subsection shall be provided—

									(A)not later than 15

				days after—

										(i)the date of the

				adoption of the amendment described in paragraph (1)(A); or

										(ii)the date of the

				notice of intent to terminate described in paragraph (1)(B),

										(as the

				case may be), and(B)in the same manner

				as is provided under section 104(b)(1) with respect to summary descriptions of

				plan modifications or changes.

									(4)Definitions;

				special ruleFor purposes of this subsection—

									(A)The term cash balance plan

				has the meaning provided in section 206(g)(3)(A).

									(B)The term

				covered deferred compensation plan has the meaning provided in

				section 206(g)(3)(C).

									(C)The term

				controlled group has the meaning provided in section

				302(c)(11)(B)(ii).

									(D)Whether a termination of a plan which is a

				distress termination under section 4041(c) is based on bankruptcy

				reorganization shall be determined as provided in section

				206(g)(3)(E).

									.

					(b)EnforcementSection

			 502(c)(1) of such Act (29 U.S.C. 1132(c)(1)) is amended by striking or

			 section 101(e)(1) and inserting or subsection (e)(1) or (j)(1)

			 of section 101.

				(c)Effective

			 dateThe amendments made by this section shall apply with respect

			 to—

					(1)plan amendments

			 adopted on or after January 1, 2006; and

					(2)notices of intent

			 to terminate or motions (described in section 101(j)(1)(B) of the Employee

			 Retirement Income Security Act of 1974) (as added by this section) filed on or

			 after such date.

					

